Name: Commission Regulation (EEC) No 2321/81 of 11 August 1981 on arrangements for imports into France of certain textile products (category 72) originating in Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 81 Official Journal of the European Communities No L 228 / 19 COMMISSION REGULATION (EEC) No 2321 /81 of 11 August 1981 on arrangements for imports into France of certain textile products (category 72) originating in Korea HAS ADOPTED THIS REGULATION : Article 1 Importation into France of the category of products originating in Korea and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059 /78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3553/80 ( 2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of knitted outer garments (category 72) origi ­ nating in Korea have exceeded the level referred to in Article 1 1 (3 ) ; Whereas , in accordance with Article 1 1 ( 5), Korea was notified of a request for consultations on 24 April 1981 ; whereas , following these consultations , it is desirable to make the products in question subject to quantitative limitation for the years 1981 and 1982 ; Whereas Article 11 ( 13 ) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Korea between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . The products as referred to in Article 1 , shipped from Korea to France between 1 January 1981 and the date of entry into force of this Regulation , which have not yet been released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place during that period . 2 . Imports of products shipped from Korea to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Korea on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1981 . For the Commission Edgard PISAN1 Member of the Commission (&gt;) OJ No L 365 , 27 . 12 . 1978 , p . 1 ( 2 ) OJ No L 381 , 31 . 12 . 1980 , p . 1 13 . 8 . 81No L 228 /20 Official Journal of the European Communities ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 72 60.05 A II b) 2 60.06 BÃ ­ 60.05-11 ; 13 ; 15 60.06-91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear F 1 000 pieces 780 819